Judicial settlement of trustee’s intermediate account. The will directs the trustee to expend for the support of certain infants such sums as in the trustee’s judgment are necessary, and to accumulate the balance of receipts until the infants’ majorities are reached. The infants live with their mother, who has independent means. The father, who is divorced from the mother, and the special guardian of the infants, objected to the trustee’s method of determining necessary expenses for the infants’ support and to the amount allowed to the mother for such support. The objections have been overruled and the account allowed and settled. Decree of the Surrogate’s Court of Westchester County unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ.